EXHIBIT 10.10
2015 OMNIBUS AGREEMENT
This 2015 Omnibus Agreement (this "Agreement"), dated as of January __, 2015
(the "Effective Date"), is entered into between Chembio Diagnostic Systems,
Inc., a Delaware corporation having its principal place of business at 3661
Horseblock Road, Medford, New York 11763, ("Chembio"), and StatSure Diagnostic
Systems, Inc., a Delaware corporation having its principal place of business at
1333 East 9th Street, Brooklyn, New York ("SDS"), each of which is hereinafter
referred to individually as a "Party" and collectively the "Parties."
RECITALS
A.            Alere Inc. ("Alere", formerly Inverness Medical Innovations,
Inc.), Chembio, and SDS entered into the HIV Barrel License, Marketing and
Distribution Agreement, dated as of September 29, 2006, as amended (the
"Three-Way Agreement"), which Three-Way Agreement will expire by its terms on
May 31, 2016;
B.            Chembio and SDS entered into the Joint HIV Barrel Product
Commercialization Agreement, dated as of September 29, 2006, as amended (the
"Two-Way Agreement");
C.            SDS filed a complaint against Chembio in the United States
District Court for the Eastern District of New York on December 2, 2014 (Civil
Action No. 14-cv-7019, hereinafter referred to as the "Complaint"), but has not
yet served the summons and Complaint;
D.            In order to resolve all disputes that have been, or could have
been, raised arising out of or relating to the business relationships between
the Parties, including without limitation all matters that were or could have
been asserted in the Complaint, and all matters that were or could have been
asserted under the Two-Way Agreement and the Three-Way Agreement, the Parties
desire to agree on the matters set forth in this Agreement; and
E.            All capitalized terms used in this Agreement but not otherwise
defined herein are given the meanings set forth in the Three-Way Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
1.     Grant of License. SDS, subject to the terms and limitations of the
Three-Way Agreement, hereby grants to Chembio, and Chembio hereby accepts from
SDS, without acknowledging or agreeing to its necessity with respect to the HIV
Barrel Product, a perpetual, non-exclusive, transferable, sub-licensable license
(the "License") to the SDS Patents, as that term is defined in the Three-Way
Agreement. Within three business days after the Execution Date of this
Agreement, Chembio shall pay to SDS the sum of $400,000 as consideration for
grant of the License as set forth in this Section 1.

--------------------------------------------------------------------------------



2.    Modification of Three-Way Agreement.  For sales of the SURE CHECK® product
made by Chembio outside of the United States from July 1, 2014 through the close
of business on May 31, 2016, Chembio shall pay to SDS an amount (the "Foreign
Payment") equal to 30% of Chembio's Net Sales (as defined in the Three-Way
Agreement), reduced by Costs (as defined in the Three-Way Agreement), as well as
net of any third party payments for commissions from any sales. For sales of the
SURE CHECK® product made by SDS outside of the United States through the close
of business on May 31, 2016, SDS shall pay Chembio an amount calculated in the
same manner as the Foreign Payment.  The Parties agree that with respect to
sales of the HIV Barrel Product outside the United States, this Foreign Payment
is the sole and total compensation to be received by SDS in the first instance
and by Chembio in the latter instance, and the amount of the Foreign Payment
replaces and supersedes any compensation to be received by SDS from Chembio or
by Chembio from SDS, as the case may be, pursuant to the Three-Way Agreement for
sales of this nature. Chembio shall not refuse to provide SDS with SURE CHECK
product as long as the total return for SDS and Chembio for such product is at
least 115% of costs. The provisions of this paragraph supersede any conflicting
provisions or additional requirements for payments related to the Three-Way
Agreement as between Chembio and SDS.  This Agreement shall not affect the
payments due each of Chembio or SDS from Alere under the Three-Way Agreement,
nor shall it affect Alere's rights with respect to Chembio or SDS under the
Three-Way Agreement, and the parties understand their respective rights
hereunder are subject to Alere's rights.


3.    Foreign Payment Records.


(a)  Chembio shall keep complete and accurate records of the latest two years of
sales of HIV Barrel Products sold outside the United States.  For the sole
purpose of verifying Foreign Payments made to SDS under Section 2, SDS shall
have the right once per calendar year to retain an independent certified public
accountant, without any other relationship to SDS, its officers, directors or
10% stockholders, selected by SDS and reasonably acceptable to Chembio, to
conduct an audit of records of sales by Chembio of the HIV Barrel Products
outside of the United States, in the location(s) where such records are
maintained, upon twenty days prior written notice and during regular business
hours, with all information disclosed being deemed Confidential Information
hereunder.  The scope of the audit is limited to only those documents relating
to gross sales by Chembio of the HIV Barrel Product, which documents are
necessary to determine Foreign Payments owed by Chembio to SDS.  The cost of the
audit shall be paid by the Party requesting the audit, unless the auditor
determines that a discrepancy of greater than 10% exists between Foreign
Payments owed based on audit results and Foreign Payments actually paid, in
which case Chembio shall pay the costs of the audit.  The audit shall be
completed within thirty business days, subject to extension by the auditor if
the auditor reasonably determines in good faith that data or information it
requires is not available and identifies the data or information required.
Results of the audit shall be made available to Chembio and SDS. The auditor
shall recalculate the Foreign Payments owed to SDS based on audit results and if
the auditor determines that Chembio has made an overpayment to SDS, SDS shall
promptly reimburse Chembio for the overpayment. If the auditor determines that
Chembio has made an underpayment to SDS, Chembio shall promptly pay SDS for the
shortfall.



--------------------------------------------------------------------------------

(b)  SDS shall keep complete and accurate records of the latest two years of
sales of HIV Barrel Products sold outside the United States.  For the sole
purpose of verifying Foreign Payments made to CHEMBIO under Section 2, CHEMBIO
shall have the right once per calendar year to retain an independent certified
public accountant, without any other relationship to CHEMBIO, its officers,
directors or 10% stockholders selected by CHEMBIO and reasonably acceptable to
SDS, to conduct an audit of records of sales by SDS of the HIV Barrel Products
outside of the United States, in the location(s) where such records are
maintained, upon twenty days prior written notice and during regular business
hours, with all information disclosed being deemed Confidential Information
hereunder.  The scope of the audit is limited to only those documents relating
to gross sales by SDS of the HIV Barrel Product, which documents are necessary
to determine Foreign Payments owed by SDS to CHEMBIO.  The cost of the audit
shall be paid by the Party requesting the audit, unless the auditor determines
that a discrepancy of greater than 10% exists between Foreign Payments owed
based on audit results and Foreign Payments actually paid, in which case SDS
shall pay the costs of the audit.  The audit shall be completed within thirty
business days, subject to extension by the auditor if the auditor reasonably
determines in good faith that data or information it requires is not available
and identifies the data or information required.  Results of the audit shall be
made available to SDS and CHEMBIO.  The auditor shall recalculate the Foreign
Payments owed to CHEMBIO based on audit results and if the auditor determines
that SDS has made an overpayment to CHEMBIO, CHEMBIO shall promptly reimburse
SDS for the overpayment.  If the auditor determines that SDS has made an
underpayment to CHEMBIO, SDS shall promptly pay CHEMBIO for the shortfall.


4.    Continuing Validity of Three-Way Agreement.  Except as modified in Section
2 with respect to the relationship between SDS and Chembio, the terms of the
Three-Way Agreement remain in effect for Chembio and SDS, with respect to one
another and with respect to Alere.  Continuing with respect to sales by Alere
through May 31, 2016, this Agreement will not affect SDS' rights to receive
payments from Alere under the Three-Way Agreement for sales of the SURE CHECK®
product in the United States by Alere.


5.    Settlement of Outstanding Amounts and Exchange of Data.  The parties
acknowledge that Chembio is in possession of certain 1-up and 4-up barrel
assemblers.  SDS hereby assigns to Chembio all its right, title, and interest to
the 1-up and 4-up barrel assemblers, free of any encumbrances, liens, or other
claims which SDS incurred or of which SDS has knowledge.  Chembio shall provide
to SDS, all data related to the Over-The-Counter work done with respect to
barrel products and will release any monetary claims against SDS for such work
as part of the general releases provided herein.


6.    Termination of Two-Way Agreement. As of the Effective Date of this
Agreement, the Two-Way Agreement is terminated, with no surviving obligations of
either Party except as specifically set forth in this Agreement.



--------------------------------------------------------------------------------

7.    Dismissal of the Complaint.  Within three business days after the $400,000
payment due hereunder is received, SDS shall cause the Complaint to be dismissed
with prejudice.  Attached hereto as Exhibit A is a form of Stipulation Of
Dismissal With Prejudice (the "Dismissal") relating to dismissal of the
Complaint with prejudice.  Within two business after the Execution Date, SDS
will execute and file the Dismissal with the Court in which the Complaint was
filed.  The Dismissal will provide that it will become effective on a designated
date that is five business days after the Execution Date unless SDS makes a
filing (the "Objection") with the Court stating that Chembio has not made the
$400,000 payment required under Section 1 of this Agreement, in which case the
Dismissal will be null and void ab initio.
 
8.    Release of Chembio by SDS. Except for those claims specifically arising
from this Agreement and those claims specifically arising pursuant to the
Three-Way Agreement subsequent to the Execution Date of this Agreement, SDS, on
behalf of its predecessors, successors, assigns, subsidiaries, parent, sister or
affiliated companies and any of its past and present officers, directors,
employees, shareholders, owners, attorneys, agents, or representatives, if any,
releases Chembio, including any and all of its predecessors, successors,
assigns, subsidiaries, parent, sister or affiliated companies and any of its
past and present officers, directors, employees, shareholders, owners,
attorneys, agents, or representatives, from any and all claims or demands of any
nature or kind, known or unknown, in law or in equity, which arose from the
beginning of time to the date of the execution of this Agreement. This release
extends without limitation to all matters relating to or arising out of the
business relationship between the Parties, including all matters that were or
could have been asserted in the Complaint, and all matters that were or could
have been asserted under the Two-Way Agreement or the Three-Way Agreement.


9.    Release of SDS by Chembio. Except for those claims specifically arising
from this Agreement and those claims specifically arising pursuant to the
Three-Way Agreement subsequent to the Execution Date of this Agreement, Chembio,
on behalf of its predecessors, successors, assigns, subsidiaries, parent, sister
or affiliated companies and any of its past and present officers, directors,
employees, shareholders, owners, attorneys, agents, or representatives, if any,
releases SDS, including any and all of its predecessors, successors, assigns,
subsidiaries, parent, sister or affiliated companies and any of its past and
present officers, directors, employees, shareholders, owners, attorneys, agents,
or representatives, from any and all claims or demands of any nature or kind,
known or unknown, in law or in equity, which arose from the beginning of time to
the date of the execution of this Agreement. This release extends without
limitation to all matters relating to or arising out of the business
relationship between the Parties, including all matters that were or could have
been asserted under the Two-Way Agreement or the Three-Way Agreement.

--------------------------------------------------------------------------------



10.    Limitation on Releases.  This Agreement is intended to be construed in
the broadest possible manner to effectuate the intent of the Parties that all
disputes between the Parties are forever resolved, subject only to the following
exceptions which are to be narrowly construed:


(a)
Claims based on events, acts or omissions taking place after the Execution Date
of this Agreement; and



(b)
Actions to enforce the terms of, or otherwise arising under, this Agreement.



11.    No Admission of Liability.  Neither Party may construe or use this
Agreement as an admission of liability on the part of any person or entity
released, liability being expressly denied.


12.    Representations and Warranties.


(a)
Corporate Power and Authority. Each Party represents to the other Party that it
has full corporate power and authority to enter into this Agreement and to carry
out the provisions hereof. Each Party represents to the other that this
Agreement constitutes a valid and binding agreement, enforceable against it in
accordance with its terms.



(b)
No Default or Violation. Each Party represents and warrants to the other Party
that the execution, delivery and performance of this Agreement does not (i)
violate or require any registration, qualification, consent, approval, or filing
under (1) any law, statute, ordinance, rule or regulation applicable to it, or
(2) any judgment, injunction, order, writ or decree of any court, arbitrator, or
governmental entity by which such Party or any of its assets or properties may
be bound; or (ii) conflict with, require any consent, approval, or filing under,
result in the breach or termination of any provision of, constitute a default
under, result in the acceleration of the performance of any obligations under,
result in the vesting or enhancement of any other Person's rights under, or
result in the creation of any lien upon any of such Party's properties, assets,
or businesses pursuant to (x) its organizing documents or By-Laws or (y) any
material indenture, mortgage, deed of trust, license, permit, approval, consent,
franchise, lease, contract, or other instrument or agreement to which such Party
is a party or by which such Party or any of such Party's properties or assets is
bound.




--------------------------------------------------------------------------------

(c)
Licensed Intellectual Property.  SDS represents and warrants to Chembio that (a)
SDS has the full right, title and authority to grant to Chembio the License
granted hereunder; and (b) to the best of SDS's knowledge and except as
otherwise disclosed to Chembio, all such licensed rights existing as of the
Effective Date are valid and enforceable.



(d)
Non-assignment of Claims. Each Party warrants and represents that he or it has
not transferred or assigned to any other person, firm, corporation or other
legal entity any claims, rights or causes of action against any person or entity
released by this Agreement.



13.    Confidentiality.


(a)
Limited Disclosure and Use. Each of Chembio and SDS shall hold in confidence any
Confidential Information disclosed by the other Party or otherwise obtained by
such Party from the other Party as a result of this Agreement, including,
without limitation, information obtained via an audit performed pursuant to
Section 3, but excluding the licensed intellectual property rights. Each of SDS
and Chembio shall protect the confidentiality thereof with the same degree of
care that it exercises with respect to its own information of a like nature, but
in no event less than reasonable care. Without the prior written consent of the
disclosing Party, a receiving Party shall not use, disclose, or distribute any
Confidential Information, in whole or in part, except as required to perform
such Party's obligations or exercise such Party's rights hereunder. Access to
the disclosing Party's Confidential Information shall be restricted to the
receiving Party's employees, agents, contractors, and licensees, who, in each
case, need to have access to carry out a permitted use and are bound in writing
to maintain the confidentiality of such Confidential Information.



(b)
Exceptions. The obligations set forth in Section 13(a) shall not apply to any
portion of the Confidential Information that the receiving Party can demonstrate
by legally sufficient evidence: (i) now or hereafter, through no act or failure
to act on the part of the receiving Party, is or becomes generally available;
(ii) is known to the receiving Party at the time of receiving such Confidential
Information and not subject to an obligation of confidentiality to a Third
Party; (iii) is hereafter furnished to the receiving Party by a Third Party as a
matter of right (and without violating any agreement with the disclosing Party)
without restriction on use or disclosure; or (iv) is independently developed by
the receiving Party without use of any Confidential Information received from
the other Party. In addition, each receiving Party may disclose Confidential
Information to the extent such disclosure is reasonably necessary to prosecute
or defend litigation, to comply with applicable law or regulation or the rules
of any securities exchange or other trading market on which such Party's
securities are listed, to protect intellectual property rights, to obtain
necessary or desirable regulatory approvals, to respond to a valid order of a
court or other governmental body or any political subdivision thereof, or to
conduct preclinical or clinical trials, provided that, other than with respect
to disclosure for protecting intellectual property rights, the receiving Party
shall use reasonable efforts to secure confidential treatment of such
Confidential Information required to be disclosed.




--------------------------------------------------------------------------------

(c)
Use of Name. Except as authorized in this Agreement or otherwise required by
applicable law, regulation or the rules of any securities exchange or other
trading market on which such Party's securities are listed, neither Party shall
use the name of the other Party in any publicity or advertising without the
prior written approval of the other Party, except that either Party may disclose
that it has entered into this Agreement.



(d)
Survival. The obligations set forth in this Section 13 shall survive any
termination or expiration of this Agreement in perpetuity (with respect to trade
secrets) and for a period of five years (with respect to all other data and
information).



14.    Material Breach. If there is a: (i) material breach by a Party of this
Agreement which cannot be cured; or (ii) material breach by a Party of this
Agreement that can be cured and such Party has failed to take steps to begin to
cure the breach within sixty days following written notice specifying the
material breach by the Party affected by the breach or is not diligently
pursuing a cure thereafter, or (iii) a Party is subject to a petition for relief
under any bankruptcy legislation, or makes an assignment for the benefit of
creditors, or is subject to the appointment of a receiver for all or
substantially part of the Party's assets, and such petition, assignment or
appointment, if involuntary, is not dismissed or vacated within ninety days,
then an event of default shall be deemed to have occurred. Upon an event of
default, the non-breaching Party shall have the right to exercise one or more of
the following remedies upon written notice by the non-breaching Party to the
breaching Party within thirty days of an event of default (if any) (assuming
that the non-breaching Party has not already given such a notice upon the
occurrence of a prior material, uncured breach by the breaching Party): (i) to
seek monetary damages for such material breach within the limitations set forth
in Section 15 hereof; (ii) to seek equitable relief to prevent such material
breach from continuing or occurring again in the future; or (iii) if the event
of default can be cured, to effect a cure and be reimbursed for the costs
incurred.


15.    Limitation of Liability. Except for breaches of its confidentiality
obligations hereunder and for violations of the other Party's intellectual
property rights and for damages caused by a Party's gross negligence or
intentional misconduct, in no event shall a Party be liable to the other Party
for special, incidental, exemplary, consequential, or punitive damages,
including, without limitation, damages resulting from loss of use, profits,
business or goodwill, whether or not the Party allegedly causing the damage has
been advised of the possibility thereof.



--------------------------------------------------------------------------------

16.    Notices. All notices, requests, consents, claims, demands, waivers, and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); or (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient. Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section
16):
If to Chembio:
Chembio Diagnostic Systems, Inc.
3661 Horseblock Road
Medford, New York 11763
Facsimile:                          631-924-2065
E-mail:                          admin@chembio.com
Attention:                          John Sperzel, President and Chief Executive
Officer
 
If to SDS:
 
StatSure Diagnostic Systems, Inc.
1333 East 9th Street
Brooklyn, NY
 



17.    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.


18.    Not Construed Against Drafter. The language of this Agreement shall not
be interpreted in favor of or against any Party as the drafter of this
Agreement.


19.    Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.


20.    Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the Parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and any documents to be delivered
hereunder, the statements in the body of this Agreement will control.



--------------------------------------------------------------------------------

21.    No Third-party Beneficiaries. This Agreement is for the sole benefit of
the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.


22.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns. Except as expressly permitted with respect to the licensed
intellectual property rights, neither Party may assign its rights or obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed. Any attempt to assign this
Agreement in violation hereof shall be void ab initio. No assignment shall
relieve the assigning Party of any of its obligations hereunder.


23.    Relationship of the Parties. This Agreement shall not constitute either
Party the agent or legal representative of the other Party for any purpose
whatsoever, and neither Party shall hold itself out as an agent of the other
Party. This Agreement creates no relationship of joint venturers, partners,
associates, employment, or principal and agent between the Parties and each of
the Parties is acting as an independent contractor. Neither Party is granted
herein any right or authority to, and shall not attempt to, assume or create any
obligation or responsibility for or on behalf of the other Party. Neither Party
shall have any authority to bind the other Party to any contract, whether of
employment or otherwise, and each Party shall bear all of its respective
expenses for its operations, including, without limitation, the compensation of
its employees and salespersons and the maintenance of its offices, service and
warehouse facilities. Each Party shall each be solely responsible for its own
employees and salespersons and for their acts and the things done by them.


24.    Amendment and Modification. This Agreement may only be amended, modified
or supplemented by an agreement in writing signed by each Party hereto.


25.    Waiver. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.


26.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).



--------------------------------------------------------------------------------

27.    Submission to Jurisdiction. Any legal suit, action or proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby may
be instituted in the federal courts of the United States of America or the
courts of the State of New York in each case located in the city and county of
New York, and each Party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding.


28.    Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.


29.    Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the Parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy to which they are entitled
at law or in equity.


30.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.


31.    Further Assurances.  Each Party hereto will, upon the request of any
other Party and without further consideration, execute and deliver such other
instruments, and take such other actions, as such other Party may reasonably
request, and at the other Party's expense, to more effectively and efficiently
carry out the covenants, licenses and agreements of the Parties set forth in
this Agreement and consummate the transactions contemplated by this Agreement. 
Without limitation of the foregoing, Chembio, as licensee of rights granted
hereunder, shall have the right, at its sole cost and expense, to register,
record and otherwise document such License in any country where there are any
pending or issued Patent Rights resulting from the Intellectual Property
Rights.  Chembio may require that SDS execute a "short form" License, in the
form of Exhibit B hereto, in order to effect the foregoing registration,
recording or other documentation in any such country, and may record such short
form License, but no short form License shall in any way alter or otherwise
affect the rights and obligations of the Parties hereunder.


[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto, through their respective authorized
officers, have executed this Agreement on the respective dates set forth below
(the later of such dates is defined as the "Execution Date"):



   
CHEMBIO DIAGNOSTIC SYSTEMS, INC.
STATSURE DIAGNOSTIC SYSTEMS, INC.
By:________________________
Name: John Sperzel
Title: President and Chief Executive Officer
Dated:________________________
By: ________________________
Name:
Title:
Dated:________________________




